Citation Nr: 1136956	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-12 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation (rating) in excess of 30 percent prior to September 11, 2008, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to a higher (compensable) initial disability evaluation (rating) prior to September 11, 2008 and in excess of 10 percent thereafter, for degenerative and traumatic arthritis of the right knee.

3.  Entitlement to an initial compensable disability evaluation (rating) prior to September 11, 2008, and in excess of 10 percent thereafter, for degenerative and traumatic arthritis of the left knee.

4.  Entitlement to an initial disability evaluation (rating) in excess of 10 percent for instability of the right knee. 

5.  Entitlement to an initial disability evaluation (rating) in excess of 10 percent for instability of the left knee. 

6.  Entitlement to an initial compensable disability evaluation (rating) for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant or Claimant, had active service from February 1991 to February 1995, and from August 2004 to January 2007, in addition to service with the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2007 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, granted service connection for PTSD, initially evaluated as 30 percent disabling; degenerative and traumatic arthritis of the left knee, initially evaluated as noncompensable (0 percent); degenerative and traumatic arthritis of the right knee, initially evaluated as noncompensable; and bilateral plantar fasciitis, initially evaluated as noncompensable.  The Veteran disagreed with the assigned initial evaluations, and perfected an appeal.  

During the appeal, in January 2009, the RO issued a rating decision that assigned a 50 percent staged rating for PTSD for the period from September 11, 2008, granted a 10 percent staged rating for right knee degenerative and traumatic arthritis from September 11, 2008, granted a 10 percent staged rating for left knee degenerative and traumatic arthritis from September 11, 2008, and granted separate evaluations of 10 percent each for right knee instability and left knee instability.  

Because the evaluations of the Veteran's disabilities do not represent the maximum ratings available for the disabilities, the Veteran's claims remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of service connection for a neck disorder has been raised by the record (see November 2007 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  For the initial rating period on appeal prior to August 4, 2007, the Veteran's service-connected PTSD with major depressive disorder involved no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as due to recurrent nightmares, irritability, easy frustration, anger, subjective complaints of mild memory loss, and dysthymic affect (depression).

2.  For the rating period from August 4, 2007, the Veteran's PTSD with major depressive disorder was characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms like or similar to sleep impairment, suspiciousness and anxiety, chronic irritability, disturbances of motivation and mood (depression and anger) and impaired memory and impaired concentration, and difficulty in establishing and maintaining effective work and social relationships.

3.  For the initial rating period from August 4, 2007, the Veteran's PTSD with major depressive disorder has not manifested occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms like or similar to suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.

4.  For the entire initial rating period from January 20, 2007, both the right knee and the left knee arthritis manifested noncompensable limitation of motion with pain.  

5.  At no time during the entire initial rating period on appeal did the Veteran's right knee degenerative and traumatic arthritis manifest with ankylosis of the knee; dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; limitation of flexion to 30 degrees or less; limitation of extension to 15 degrees or less; a combination of limitation of flexion to 45 degrees or less and limitation of extension to 10 degrees or less. 

6.  At no time during the entire initial rating period on appeal did the Veteran's left knee degenerative and traumatic arthritis manifest with ankylosis of the knee; dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; limitation of flexion to 30 degrees or less; limitation of extension to 15 degrees or less; a combination of limitation of flexion to 45 degrees or less and limitation of extension to 10 degrees or less. 

7.  For the entire initial rating period, the Veteran's right knee instability more nearly approximated slight subluxation or lateral instability, but not moderate instability.

8.  For the entire initial rating period, the Veteran's left knee instability more nearly approximated slight subluxation or lateral instability, but not moderate instability.

9.  For the entire appeal period, the bilateral plantar fasciitis has been manifested by subjective complaints of pain while walking and objective findings of tenderness without objective evidence of weight-bearing lines over or medial to the great toes, inward bowing of the tendo Achilles, pain on manipulation of the feet, or moderate injury of the feet.   


CONCLUSIONS OF LAW

1.  For the period prior to August 4, 2007, the criteria for an initial rating higher than 30 percent for PTSD have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).

2.  For the rating period from August 4, 2007, resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 50 percent, and no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability of 10 percent for degenerative and traumatic arthritis of the right knee have been met for the initial rating period prior to September 11, 2008.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261 (2011).

4.  The criteria for an initial disability rating in excess of 10 percent for degenerative and traumatic arthritis of the right knee have been met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261 (2011).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability of 10 percent for degenerative and traumatic arthritis of the left knee have been met for the initial rating period prior to September 11, 2008.    38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261 (2011).

6.  The criteria for an initial disability rating in excess of 10 percent for degenerative and traumatic arthritis of the left knee have been met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261 (2011).

7.  The criteria for an initial disability rating in excess of 10 percent for right knee instability have not been met for the rating period on appeal.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2011).

8.  The criteria for an initial disability rating in excess of 10 percent for left knee instability have not been met for the rating period on appeal.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2011).

9.  The criteria for an initial compensable rating for bilateral plantar fasciitis have not been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Appropriate notice was provided to the Veteran in January 2007, as he submitted his claim through the Benefits Delivered on Discharge (BDD) program.  Concerning the appeal for higher initial rating for the PTSD, right knee, left knee, and bilateral feet disabilities, because they are appeals that arose from disagreement with the initial evaluations following the grants of service connection for these disabilities, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  Nonetheless, additional notice was provided to the Veteran in May 2008.

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim. 
38 U.S.C.A. § 5103A.  VA has obtained the VA treatment reports and private treatment records as identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issues decided herein.  VA provided the Veteran with VA joint and feet examinations in March 2007, September 2008, and November 2009, in addition to VA PTSD examinations in April 2007, September 2008, And November 2009.  Treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted, to include obtaining x-rays.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such painful motion, weakness, impaired endurance, incoordination, or instability.  Therefore, the Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

Regarding the Veteran's appeals for higher initial ratings for his service-connected disabilities, where the appeals arise from the original assignments of disability evaluations following an award of service connection, the severity of the disabilities at issue are to be considered during the entire period from the initial assignment of the disabilities rating to the present time.  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R.
§ 4.40. "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca.

Initial Disability Evaluation for PTSD

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent disability evaluation is assigned under the General Rating Formula for Mental Disorders where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  
38 C.F.R. § 4.130.

A 50 percent evaluation (rating) is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF score from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  A GAF score of 41 to 50 is defined as "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter, 8 Vet. App. at 240.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Veteran contends that his PTSD with major depression should have a higher initial disability evaluation than 30 percent.  In the original June 2007 rating decision, the RO evaluated the PTSD disability as 30 percent disabling.  In a January 2009 rating decision, the RO assigned a 50 percent initial rating for the period from September 11, 2008 (date of the afforded VA PTSD examination), thus creating a staged disability rating of 30 percent prior to September 11, 2008 and 50 percent thereafter. 

After a review of all the evidence, lay and medical, the Board finds that an initial evaluation of 30 percent disabling is appropriate for the initial rating period prior to August 4, 2007, and that a 50 percent rating is warranted for the period from August 4, 2007.  The Board finds that, for the initial rating period on appeal prior to August 4, 2007, the Veteran's service-connected PTSD with major depressive disorder involved no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as due to recurrent nightmares, irritability, easy frustration, anger, subjective complaints of mild memory loss, and dysthymic affect (depression), which more nearly approximates the criteria for a 30 percent disability rating under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130. 

For the period prior to August 4, 2007, VA Mental Health consultation, the Veteran's service-connected PTSD with major depression involved no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as contemplated by a 30 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

A review of the Veterans' service treatment records finds that the Veteran's mental health disorder was assessed and treated periodically.  A May 2006 service treatment entry noted his prior evaluations for depression and anxiety, and that he had recently been hospitalized (April 2006) for suicidal ideation.  He reported feeling much better and denied any suicidal thoughts, though he remained very concerned about his wife and children, and was easily frustrated.  He smiled that day, was very interactive with good eye-contact.  His speech was normal, clothing not disheveled, and his mood was not depressed or anxious and his affect was appropriate.  He was to continue on his medication and to continue to seek treatment.  A July 2006 service treatment entry again noted the hospitalization, months prior, for suicidal ideation (he had wanted to drive his car off a bridge).  The Veteran expressed his depression and frustration with the slow course of waiting for his up-coming Medical Evaluation Board (MEB) (for his right knee).  The Veteran reported his wife had told him that she saw changes in him and that she felt scared to be within sometimes.  On the day of the evaluation, he reported feeling calm with no suicidal or homicidal ideation.  The service clinician noted both the depression with a sense of hopelessness, and a desire to keep living, insomnia, anxiety, though no suicidal plan or homicidal thoughts.   

The Veteran completed a Report of Medical History in June 2006, in anticipation of the convening of the MEB.  On that form's narrative, he reported panic attacks, that he had experienced memory loss, though had had no neurological evaluation, had been hospitalized for suicidal thoughts, and still struggled with depression.  A July 2006 psychiatric evaluation was prepared for the MEB.  The service evaluators noted he first sought treatment for depression and anxiety in March 2006 and was started on medication.  By April 2006 he was admitted to a service hospital for in-patient psychiatric treatment for suicidal ideas and the potential for alcohol withdrawal.  The Veteran continued to experience depression and anxiety because he was non-compliant with his medication and continued to drink large amounts of alcohol daily, which had not ceased at any time he was undergoing mental health treatment.  The Axis I assessment was substance-induced mood-disorder (depressed) and alcohol abuse.  The service evaluators also listed personality disorder traits for the Axis II assessment.  

The Veteran was afforded a VA PTSD examination in April 2007.  The claims file was reviewed.  The Veteran remained married to his wife and they lived with their children.  He returned to his prior civilian employer (since 1999) as a mechanic.  The VA examiner observed there were no VA mental health treatment records.  He had been prescribed Celexa by a primary care physician, but had already run out of the mediation and had not sought renewal, reporting that it didn't help.  The Veteran reported the April 2006 in-service hospitalization for suicidal ideation and reported a second hospitalization in August 2006, though the Veteran denied it was for suicidal ideation, but described it as a precaution.  Post-service, the Veteran continued to report daily drinking of alcohol.  He reported nightmares two to three days a week and difficulty sleeping when there weren't nightmares.  He reported problems with the marriage and that his young children were afraid of him.  He reported getting very angry and snapping easily, yelling at others and himself.  Though his mood could change very quickly, he denied ever getting physical.  He had lost interest in life in general and was unable to perform sexually.  Regarding his employment, he did return to the job he had held prior to being activated.  He reported that he was a good worker, though he had some interpersonal problems at work.  He denied having any close friend, just acquaintances.  

The VA examiner in April 2007 observed that the Veteran was well dressed and groomed.  His thought process was logical, coherent, and relevant, though his affect was blunted and mildly depressed.  He remained calm, well oriented, and displayed good reasoning.  His concentration and memory appeared grossly intact, both long-term and short-term.  The Veteran had reported some general anxiety and insomnia, which the VA examiner found to be more symptoms of PTSD than separate diagnoses.  His depressed mood appeared to focus more on his war experiences and he denied significant psychotic symptoms or homicidality.  Though twice suicidal and hospitalized, the Veteran reported that now he was discharged, it was not so bad.  He had felt trapped and helpless in the reserves.  Assessing the PTSD, the VA examiner noted the Veteran described mild impact of the symptoms at his work.  The Veteran did describe intrusive thoughts and dreams, and generally tried to avoid people.  The Veteran reported diminished interest, detachment, limited affect, and a sense of foreshortened future, as well as hyperarousal, sleep disturbance, anger outbursts, hypervigilance, and startle response.  The examiner assessed the PTSD as moderate to severe, but noted it had a mild to moderate social and occupational impact.  He also assigned a GAF of 62.  He also noted the Veteran's use of alcohol appeared to be a separate issue.

The Board finds that this evidence of the Veteran's symptoms more nearly approximates the criteria of the 30 percent disability evaluation for the period prior to August 4, 2007.  Following his separation from service, he returned to his longtime civilian employer and remained working there.  He described himself as a good employee.  He remained married to and living with his (only) wife and living with his children.  The objective examinations described him as appropriately groomed, with a thought process that was logical, coherent, and relevant, though his affect was blunted and mildly depressed.  He remained calm, well oriented, and displayed good reasoning.  His concentration and memory appeared grossly intact, both long-term and short-term.  The Veteran had reported some general anxiety and insomnia, and depression.  Though he had experienced the suicidal ideation in service, the Veteran consistently denied such ideation following the hospitalizations and now that he was discharged.  To the VA examiner, and in service to the service clinicians, he did not describe panic attacks, though there had been the subjective report in 2006.  Absent from the service treatment reports and the VA 2007 examination are observations of reduced reliability  and occupational and social impairment productive of flattened affect, circumstantial speech, difficulty with commands impairment of memory or impaired judgment and thinking sufficient to warrant a 50 percent evaluation at this point in the record.  

The Board also finds that, for the rating period from August 4, 2007, the Veteran's PTSD with major depressive disorder was characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms like or similar to sleep impairment, suspiciousness and anxiety, chronic irritability, disturbances of motivation and mood (depression and anger) and impaired memory and impaired concentration, and difficulty in establishing and maintaining effective work and social relationships, which more nearly approximates the criteria for a 50 percent disability rating.  38 C.F.R. § 4.130. 

The evidence reflects that the Veteran's PTSD symptoms reflected a change in August 2007 so the criteria for a 50 percent disability evaluation were met at this point.  The Veteran had become worse and demonstrated reduced reliability and productivity with his social impairment because he was distant, detached, and disconnected from his immediate family.  He just wanted to be left alone; however, he continued to work with the same employer because his job allowed for isolation.  His attention and concentration were now found to be impaired, with impaired short-term and long-term memory functions.  The Veteran had previously complained about impairment memory and concentration, but only now in August 2007 were these symptoms objectively confirmed.  His insight and judgment were fair, though.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 50 percent disability rating is warranted for the period from August 4, 2007.  

Finally, the Board finds that, for the period from August 4, 2007, the PTSD with major depression did not meet or more nearly approximate the rating criteria for a 70 percent rating.  During this period, the Veteran repeatedly denied suicidal ideation, and was not found by any clinician to have obsessional rituals, illogical, irrelevant, or obscure speech, near-continuous panic or depression, impaired impulse control, or spatial disorientation, though the Veteran's hygiene was observed to be poor in 2009.  

The Veteran initiated VA treatment in August 2007.  The Veteran reported he had not sought medical treatment from any source after separating from service.  He reported to the primary care clinician that the physical pain from his service-connected knees made his depression and PTSD worse.  He reported continued nightmares and difficulties with sleep, that his children were afraid of him and there was no intimate relationship with his wife.  He denied suicidal or homicidal ideations.  He reported that he had run out of his medication months earlier and had not sought any medical care.     

At an August 4, 2007 VA mental health consultation, the Veteran reported being easily depressed, having difficulty concentrating, getting easily frustrated, irritable and angry with his wife and children, actively avoiding social contacts, having difficulty sleeping, as well as having difficulty remembering events before the mortar attack in Iraq.  The Veteran reported intrusive memories with nightmares, flashbacks related to noise, marked anhedonia, with occasional thoughts of self-harm.  He also described a sense of nervousness all the time.  At the consultation, he denied any thoughts of harming himself or others.  The VA clinician observed the Veteran was unshaven, with dysarthric speech, with fair self care and hygiene.  The Veteran avoided eye-contact and was mild agitated, tearful and angry in the interview.  His mood was sad and angry, objectively depressed and irritable.  The affect was appropriate and congruent with restricted range.  The thought process was goal directed, though the thought content was anxious and depressed with moderate severity with prominent themes of helplessness, hopelessness, and worries.  No evidence of any inappropriate guilt or psychotic symptoms.  His attention and concentration was impaired, with impaired short-term and long-term memory functions.  His insight and judgment were also fair.  The VA clinician's impression was of severe PTSD and he assigned a GAF score of 35-45.  Another VA mental health outpatient consultation later in August 2007 assigned a GAF of 40. 

The Board observes that a Traumatic Brain Injury (TBI) consultation dated later that August 2007 assessed his slurred speech (the April 2007 VA PTSD examiner had noted his speech was clear) was secondary to either a mild TBI or to alcohol abuse.  As this symptom has been attributed to other disorders that are not service connected, the Board will not consider slurred speech in its evaluation of the level of disability for the service-connected PTSD.  See, e.g., Mittleider v. West, 11 Vet. App. 181 (1998); 38 C.F.R. § 3.102 (2011).

The Veteran's VA treatment for a variety of disorders continued regularly after August 2007, through into 2008.  In a TBI consult, he again denied having any suicidal ideations.  The Veteran had another Mental Health consultation in October 2007.  Though he reported feeling better, his treating VA clinician again assigned a GAF of 35-45, again noting that though he improved in terms of anger, irritability, and alcohol consumption, he was still avoiding people, suspicious, struggling with nightmares, and consumed with the physical pains of his disabilities.  His appearance was casually dressed, with improved eye contact.  His speech was also improved with variable tones, his mood was better, though still irritable, suspicious, and anxious. His attention and concentration was also improved, though cognition was grossly unchanged and insight and judgment was fair.  The GAF score remained 35-45.

In February 2008, he reported to the VA clinician that he had gotten into a fistfight, with a friend, in his own home around Christmas.  He reported increased feelings of paranoia and experiencing auditory hallucinations.  He continued to drink.  He had been referred to a neuropsychological assessment by a speech therapist (December 2007), but he had walked away from the appointment.  He again denied thoughts of self-harm.  Objectively, he was dressed casually, with deteriorating eye contact and was increasingly suspicious.  His speech was variable in tone and volume.  His mood was angry, irritable, though the affect was appropriate and congruent.  The thought content was anxious and suspicious.  He now described hearing sounds, but not voices and increasing paranoia in absence of clear delusions.  His attention and concentration was variable, cognition was unchanged, and insight remained fair.  The Veteran's long-time VA clinician continued the GAF score of 35-45.

Apparently the Veteran ceased treatment after February 2008.  On September 11, 2008, he was afforded another VA PTSD examination.  The claims file was reviewed.  The Veteran reported his wife had told him she was staying with him only for the children and that she did not like him and was afraid of him.  His children avoided him and his attitude was negative and standoffish.   At work people avoid him and he did not want people to look or talk to him.  Yet, he remained with the same employer, doing the same full time job - changing oil on school buses.  He denied having a relationship with his extended family, because of his service.  He reported nightmares twice a week, intrusive memories, and daydreaming and absentmindedness.  He would become irritable with yelling, but not violent.  He again denied any suicidal ideation since his 2006 hospitalizations.  He declined further treatment as he saw no benefit.    

The 2008 VA examiner noted the Veteran remained employed with the same employer and that he had missed about 15 days of work in the previous year, which the Veteran attributed to his various VA appointments.  Though he was a loner at work, the Veteran also stated his employer thought he did a good job and his job allowed him to work alone.  He had a very strained relationship with his wife, though they continued to live together.  He denied interest in socializing, preferring to watch movies and drink.  The 2008 VA examiner observed the Veteran arrived on time, had fair hygiene, but looked disheveled.  His interaction was somewhat flat, though straightforward.  His speech was normal; thought process was clear, logical, goal oriented and coherent.  His thought content was relevant and appropriate, as was his behavior.  His mood was dysphoric and affect was restricted.  He denied current suicidal ideation now that he was separated from service.  He did evidence impairment in attention, concentration, and memory.  His psychological insight was poor.  While there was impairment to concentration, the VA examiner observed this did not seem to impair his occupational functioning, as his job did not require a great deal of concentration.  His attitude was cool and aloof, but he functioned adequately in the workplace because he could work independently.  These same symptoms did create serious impairment with his social functioning, as the Veteran was distant and withdrawn from his wife and children.  The Veteran reported a lack of concern for his appearance because he did not want to be noticed.  The 2008 VA examiner assigned a GAF score of 51; however he summarized that the Veteran's symptoms deteriorated only slightly from the previous (2007) examination.  

The Veteran was afforded the final VA PTSD examination in November 2009.  The claims file was reviewed.  The VA examiner was the same examiner who provided the 2007 VA PTSD examination.  The Veteran's responses were inconsistent throughout the examination after the examiner inquired as to whether the Veteran remembered him.  The Veteran continued to work with the same employer, at the same occupation - changing oil on buses - though he complained he was unable to advance to a better paying position because he could not physically handle the heavier parts.  He continued to report that he was considered a good employee, though other employees found him odd and different because he talks to himself.  The days of work missed were for VA appointments.  He denied auditory hallucinations and talked to himself to compensate for reduced concentration and memory loss.  In this evaluation the Veteran reported not bathing regularly because he had little motivation to do so.  The VA examiner observed the Veteran had a strong body odor.  Affect was blunted, thought process was logical, though he did ramble at times and had to be redirected.  The Veteran was oriented and reasoning and judgment were fair.  Though he complained repeatedly about memory, the examiner found the Veteran was showy about his complaints.  The Veteran made many statements about previous diagnoses of other disorders and experiences that the VA examiner ultimately found were contradictory.  The GAF score assigned was a 53.  The VA examiner again noted the Veteran remained employed with the some long-time employer, at the same job, and that he remained married to and living with the same wife.

Though the Veteran exhibited poor hygiene at the 2009 VA examination, the Board finds that, after a review of the evidence for the entire initial rating period, the Veteran's PTSD symptoms have not met or more nearly approximated the requirements of a higher schedular rating of 70 percent.  For the entire initial rating period, the Veteran's PTSD has not manifested occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms like or similar to suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships, as contemplated by a 70 percent schedular disability rating under Diagnostic Code 9411.

While the Veteran did experience suicidal ideation in service, he repeatedly denied such ideation post-service and no such ideation was found by the VA clinicians or examiners.  As well, no activity or action of his was described as an obsessional ritual that interfered with routine activities.  His speech was never described as illogical or irrelevant, though the 2009 VA examiner noted he did ramble and had to be redirected occasionally.  The Veteran did not report near-panic or continuous depression, such that he could not function independently, and no objective reports found him so.  While he did report that he maintained poor hygiene to keep people away, and the examiner in 2009 observed strong body order, this symptom alone does not warrant a 70 percent rating, when considered with the remaining symptoms and in light of his continual employment, where he called himself a good employee, and his continued marriage.  No clinician or examiner found impaired impulse control or special disorientation.  

Finally, the assigned GAF scores of 62 (April 2007) and 35-45 (August 2007 through February 2008), 51 (September 2008) and 53 (November 2009) reflect some mild to moderate symptoms or difficulty in social and occupational functioning, but indicate that a veteran is generally functioning, and has maintained his marriage and employment status.  The lower GAF score of 51 (September 2008) reflects not more than moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The lowest score from his treating VA clinician are bookended by the more moderate scores of the VA examiners, in particular by the same VA examiner who provided the 2007 and 2009 examinations.  The Board finds that the overall level of impairment reflected by the GAF scores is consistent with a 50 disability evaluation.  

For these reasons, the Board finds that, while a 50 percent disability evaluation is granted as of August 4, 2007, for the rating period on appeal from August 4, 2007, the Veteran's PTSD with depressive disorder symptoms have not met or more nearly approximated the requirements of a higher schedular rating of 70 percent under Diagnostic Code 9411.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Initial Disability Evaluation for Arthritis of the Knees

Disability of the knee may be rated on the basis of limitation of motion.  Under Diagnostic Code 5260 (flexion), a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  Under Diagnostic Code 5261 (extension), a 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  38 C.F.R. § 4.71a.  The normal range of knee motion for VA purposes is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011).  Separate ratings are also permissible for limitation of flexion and limitation of extension of the same joint.  VAOPGCPREC 9-2004.

 The Veteran's service-connected degenerative and traumatic arthritis of the right knee and the left knee were both initially rated as noncompensable (0 percent) under Diagnostic Code 5260 (limitation of flexion of the knee), effective January 20, 2007, the day after the Veteran's separation from service.  In a January 2009 rating decision during the appeal, the RO assigned a staged rating of 10 percent rating for each knee, effective for the period from September 11, 2008, the date of the VA examination.    

Under Diagnostic Code 5010, traumatic arthritis should be rated under Diagnostic Code 5003 for degenerative arthritis.  Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.

The applicable Diagnostic Codes regarding limitation of motion of the knee are as follows.  Under Diagnostic Code 5256, ankylosis of the knee is rated at 60 percent when extremely unfavorable, in flexion at an angle of 45 degrees or more, at 50 percent when in flexion between 40 and 45 degrees, at 40 percent when in flexion between 10 and 20 degrees, and at 30 percent when favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint is rated at 20 percent.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5260, the limitation of flexion of the leg to 15 degrees warrants a 30 percent rating, to 30 degrees warrants a 20 percent rating, to 45 degrees warrants a 10 percent rating, and to 60 degrees warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, the limitation of extension of the leg to 45 degrees warrants a 50 percent rating, to 30 degrees warrants a 40 percent rating, to 20 degrees warrants a 30 percent rating, to 15 degrees warrants a 20 percent rating, to 10 degrees warrants a 10 percent rating, and to 5 degrees warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.71a.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

After a review of all the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent evaluations for both the right knee and the left knee arthritis disability are warranted for the entire initial rating period from January 20, 2007 under Diagnostic Codes 5010-5003.  The Board finds that, for the entire initial rating period from January 20, 2007, both the right knee and the left knee arthritis manifested noncompensable limitation of motion with pain, as required for a 10 percent disability rating for arthritis under Diagnostic Code 5003.  

Throughout the Veteran's service treatment records, to include the June 2006 Report of Physical Assessment, as prepared for the MEB, the Veteran's pain in his right knee was been subjectively reported and objectively found.  Indeed, the diagnosis as found by the MEB for the December 2006 proceedings was chronic right knee pain, though the Physical Evaluation Board proceedings noted that the range of motion was full.  While the Veteran's left knee disorder was not subject to the MEB proceedings, the chronic pain in the left knee, following May 2006 left knee arthroscopic surgery, to repair a tear in the medial meniscus.  See December 2006, Medical Evaluation Board Addendum.  While still in service, the Veteran reported he was unable to walk more than a half mile, or do stairs, because his left knee pain.  On the December 2006 examination, the left knee had full range of motion, though there was crepitus.  There was negative McMurray's and drawer test.  The service clinician's diagnosis was left knee pain.   

A March 2007 VA joints examination report reflects that the VA examiner noted the Veteran had undergone a February 2006 arthroscopy surgery to repair a meniscus tear in the right knee.  The pain in the right knee was reported to range from 5/10 to 8/10.  Range of motion for the right knee was measured as 0 to 130 degrees.  There was tenderness all around, though no fluid.  There was slight crepitus with flexion.  The VA examiner assessed degenerative and traumatic arthritis of the right knee with scoping operation with continued knee pain and moderate disability.  The left knee examination complaints and findings were almost identical to those of the right knee.  

As the March 2007 VA joints examination found slight limitation of flexion, to 130 degrees, with pain, and with degenerative and traumatic arthritis, in both the right and left knees, the Board finds that 10 percent, and no higher, disability evaluations are warranted under Diagnostic Code 5260, for both the right knee and left knee disabilities.  While the clinical measures of limitation of flexion and extension do not warrant a 10 percent rating for the initial rating period prior to September 11, 2008, the evidence does show that during this period the Veteran had diagnosed arthritis of the knees with some noncompensable limitation of motion  (loss of 10 degrees in flexion) and experienced left and right knee pain.  A 10 percent disability rating is warranted under Diagnostic Code 5003 (degenerative arthritis) where, as in this Veteran's case, there is x-ray evidence of painful arthritis that does not manifest  compensable limitation of motion under a specific motion code.  38 C.F.R. § 4.71a.

While the Board has granted the 10 percent disability evaluation for both the right knee disability and the left knee disability to the earlier January 20, 2007, date (the date after the Veteran separated from service), the Board finds that no higher disability evaluation than 10 percent is warranted under any diagnostic code for the degenerative and traumatic arthritis of the right and left knee for any period.  

After a review of the evidence of record, the Board finds that for the initial appeal period the Veteran's service-connected right knee disability and left knee disability have been manifested by pain, both by subjective complaints (see Veteran's statements) and objective findings (see all VA examinations in 2007, 2008 and 2009), as well as some tenderness, no effusion, zero degrees in extension, and at worst 130 degrees in flexion (see March 2007, VA joints examination, 130 degrees 2008 VA joints examination, 140 degrees 2009 VA joints examination), which sufficiently approximates no more than a 10 percent disability rating for the initial period under the range of motion Diagnostic Code 5260 and which approximates no more than a 0 percent (noncompensable) disability rating under DC 5261.  The Board notes the Veteran's credible reports of the pain he has experienced and its impact on his occupation activities within the entire rating period on appeal in addition to the findings of tenderness, though without effusion.  It is only with consideration of the additional limitation of flexion of the right knee and the left knee caused by such factors that the evidence shows limitation of flexion to more nearly approximate a 10 percent rating.

The Veteran's extension for both knee were very frequently measured at full extension, 0 degrees; therefore, separate ratings for extension under DC 5261 are not warranted.  As well, while the 2007 and 2008 VA examinations found at worst the Veteran's flexion was at 130 degrees following repetition, that measurement was within the criteria for a noncompensable rating for either knee. 

At no point during the initial rating period on appeal did the Veteran's right knee or left knee disabilities manifest or more nearly approximate ankylosis (for a 30 percent rating under Diagnostic Code 5256); dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint (for a 20 percent rating under Diagnostic Code 5258); limitation of flexion to 30 degrees (for a 20 percent rating under Diagnostic Code 5260); limitation of extension to 15 degrees (for a 20 percent rating under Diagnostic Code 5261); or a combination of limitation of flexion to 45 degrees or less and limitation of extension to 10 degrees or less (for separate 10 percent ratings for both flexion and extension under Diagnostic Codes 5260 and 5261). 

Finally, the Board has considered whether the surgical scars on the knees may provide the basis for higher ratings; however, as there have been no findings that the scars cause limited motion, are unstable or painful on examination, or cover an area greater than 12 square inches, Diagnostic Codes 7800-7805 are not applicable in this case.  (The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, these amendments apply to applications for benefits received by VA on or after October 23, 2008.  As the Veteran's claim was already pending as of that date, these new regulations do not apply.  The Board recognizes that these regulations appear to provide for consideration of the new regulations upon request by the Veteran. However, in this case, no such request has been made.)

The Board notes the effects of pain on the Veteran's functional abilities, but finds that these are appropriately compensated under the 10 percent rating for flexion, and have not been shown to limit motion or function to warrant a higher disability rating under any applicable diagnostic code based on ranges of motion.  Even considering the effect of pain on the Veteran's limitation of motion of the right knee and of the left knee, the right knee degenerative and traumatic arthritis disability and the left knee degenerative and traumatic arthritis disability did not rise to a level warranting higher disability ratings for limitation of motion for any period on appeal.  

Evaluations for Right and Left Knee Instability

Separate disability ratings have been granted for recurrent instability or subluxation of the right knee and of the left knee under Diagnostic Code 5257, and made effective September 11, 2008, for each knee disability.  See VAOPGCPREC 23-97.  Under Diagnostic Code 5257, impairment of the knee of recurrent subluxation or lateral instability will be evaluated as 10 percent disabling when slight, 20 percent when moderate, and a maximum 30 percent when severe.  38 C.F.R. § 4.71a.

After a review of all the evidence, the Board finds that the ratings of 10 percent for slight instability of the right knee and of the left knee, both as effective September 11, 2008, to be appropriate and warranted by the evidence, and that the criteria for a disability rating in excess of 10 percent are not met or more nearly approximated for any period.  The Board finds that, for the entire initial rating period, the Veteran's right knee instability and left knee instability more nearly approximated slight subluxation or lateral instability, but not moderate instability.
 
The evidence shows that, for the period prior to September 11, 2008 (VA joints examination), there were no objective findings of instability in either knee, by any service clinician, VA examiner, or VA clinician.  This lack of objective findings endured, despite the Veteran's period subjective complaints of the knees locking on him.  In particular, the March 2007 VA joints examination found no instability, the January 2008 VA orthopedic consultation for both knees found no instability, despite the Veteran's complaints of discomfort, and the March 2008 VA physical therapy evaluation found negative instability.  The first objective findings of instability in the right knee ("very mild") and in the left knee (slight mild) were found in the September 11, 2008 VA joints examination.  

With regard to the severity of the instability of both knees, in the November 2009 VA joints examination, the laxity of the right knee was assessed as "slight" and there was none assessed for the left knee.  As indicated, a September 11, 2008 VA joints examination found "very mild" instability in the right knee and slight mild instability in the left knee.  These findings are well encompassed in the initial 10 percent instability ratings assigned.  38 C.F.R. § 4.71a.  As no clinician or examiner assessed any instability or recurrent subluxation approaching moderate, and the symptoms reported do not demonstrate moderate instability or subluxation of either knee, a higher initial disability rating of 20 percent is not warranted for either knee for any period.  For these reasons, the Board finds that a rating in excess of 10 percent for right knee and for left knee instability (laxity) is not warranted for any part of the initial rating period.  38 C.F.R. §§ 4.3, 4.7.

Disability Evaluation for Biateral Plantar Fasciitis

The Veteran contends that his bilateral plantar fasciitis disability should be rated higher than the noncompensable rating initially assigned.  Bilateral plantar fasciitis is rated by analogy to Diagnostic Code 5276, for flat feet.  Diagnostic Code 5276 provides for a noncompensable rating where there is mild acquired flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate bilateral or unilateral acquired flatfoot where the weight-bearing lines are over or medial to the great toes, inward bowing of the tendo Achilles, pain on manipulation and use of the feet.  A 20 percent or 30 percent evaluation is warranted for severe unilateral or bilateral, respectively, acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 30 percent or 50 percent rating is warranted for pronounced unilateral or bilateral, respectively, acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

A 10 percent evaluation is warranted for moderate foot injury, a 20 percent evaluation is warranted for moderately severe foot injury, and a 30 percent evaluation is warranted for severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The words "slight," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2011).

After a review of all the evidence, lay and medical, the Board finds that an initial compensable rating for bilateral plantar fasciitis is not warranted for any period.  The evidence shows that, for the entire appeal period, the Veteran's bilateral plantar fasciitis has been manifested by subjective complaints of pain while walking and objective findings of tenderness without objective evidence of weight-bearing lines over or medial to the great toes, inward bowing of the tendo Achilles, pain on manipulation of the feet (DC 5276), or moderate injury of the feet (DC 5284).   

The March 2007 VA feet examination noted the assessment in service of bilateral plantar fasciitis and that treatment there, which included inserts for boots and injections and the like did not seem to provide relief.  Upon objective examination, the Veteran had full range of motion for both ankles, with no tenderness along the Achilles tendon.  Nor were ulcers or calluses found.  The examiner also noted there were no painful motion, no edema, no weakness, no instability, and no tenderness.  The Veteran could stand more than 30 minutes.  There was no evidence of abnormal weight bearing, and no pain on manipulation.  

When the Veteran initiated VA treatment in August 2007, he complained about pain in his knees and low back, but not his feet.  In November 2007 he underwent a VA podiatry evaluation, reporting pain in his heel, with no relied from inserts in his shoes.  The clinician assessed plantar fasciitis, and injections were prescribed.  The Veteran was also given inserts, with the potential for custom orthodontics when he returned in 6 weeks.  

In September 2008, the Veteran was afforded a VA feet examination.  The claims file was reviewed.  The Veteran continued to report that the use of inserts, night splints, and injections have all failed to provide relief to his feet pain.  He estimated that he could not stand for more than five minutes because of his feet, and that he has missed about 15 days at work due to his feet and knees appointments.  (The Board observes that the Veteran has inconsistently reported this same number - 15 days - for missed work for VA appointments at nearly every VA examination for any disorder).  Objective examination found no painful motion of the forefoot, midfoot, or hindfoot, bilaterally.  He was tender in the plantar aspect of the calcaneous bilaterally.  Again, there were no ulcers, edema, callosities, instability or abnormal wear patterns on his sandals.  He had full range of motion on all toes of both feet.  He did walk with a limp and the examiner assessed bilateral plantar fasciitis.  

Finally in November 2009, the Veteran was afforded another VA feet examination.  Again he complained of heel pain, bilaterally.  The orthotics previously given to him by VA had worn out, and he now wore over-the-counter inserts.  He could walk approximately one-quarter mile and stand five to ten minutes before he needed to rest.  His prescribed pain medication provided little relief.  The Veteran reported his job had been affected as he was demoted, and he repeated the estimate of missing 15 to 20 days a year for feet pain.  He did not report swelling, clicking, popping, or giving way, though the pain in the heel now does progress into the arches.  Upon objective examination, the Veteran's gait was anatalgic.  As before, no abnormal wear pattern on the shoes.  There were no calluses, abnormal weightbearing, or pes planus.  He could heel to toe walk, with complaints of pain.  The Achilles was straight and nontender, and straight with weightbearing.  He had good capillary refill and good distal pulses.  There was tenderness to palpation on the bilateral plantar surface of the heels into the arches, but no swelling.  The x-ray study of both feet found only mild degenerative changes in the right foot, with a normal left foot.   

No examiner found any of the criteria for a higher, or 10 percent, disability evaluation for the Veteran's bilateral plantar fasciitis.  While acknowledging his subject complaints of pain on use of the feet, no examiner found ulcers, edema, callosities, instability or abnormal wear patterns, weight-bearing lines over or medial to the great toe, bowing of the Achilles, or pain on manipulation of the feet.  Nor did any examiner find symptoms of a moderate foot injury.  While the Veteran complained that his current over-the-counter inserts were worn, that he continued to wear them was evidence that they provided some relief.  

In sum, the Board finds that the manifestations of the bilateral plantar fasciitis disability do not more nearly approximate the criteria for a higher (compensable) initial rating under any applicable diagnostic code for any period.  The Board notes that this is true for the entire period involved in this appeal, inasmuch as there is no discrete period during which a higher rating would be warranted.  As the preponderance of the evidence is against the appeal for a higher (compensable) initial disability rating for bilateral plantar fasciitis, the benefit-of-the-doubt doctrine does not apply, and a higher initial rating is not warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the Veteran's service-connected disabilities rated in this decision.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD with major depressive disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD with major depressive disorder has manifested difficulty sleeping, nightmares, irritability, easily angered, disconnect from family, anhedonia, concentration difficulties, memory difficulties, and social isolation.  These symptoms are part of the schedular rating criteria.  The level of occupational and social impairment are also explicitly part of the schedular rating criteria.  

In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board finds that the symptomatology and impairment caused by the Veteran's right knee and left knee disabilities throughout the initial rating period is contemplated by the rating schedule.  The Veteran's right knee and left knee limitations of motion, here leg flexion, sufficiently correspond to the schedular criteria for the 10 percent evaluation for painful arthritis (Codes 5010-5003) or limitation of knee flexion (Code 5260), which also incorporate various orthopedic factors that limit motion or function of the knee, which include pain and swelling.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The slight right knee and left knee impairments caused by instability (Diagnostic Code 5257) that the Veteran reported, and that was found as of the September 11, 2008 VA joints examination, are specifically contemplated in the schedular rating criteria, and are the basis for separate schedular disability ratings that recognized functional impairment of the right knee and left knee distinct from the pain and limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's right knee and left knee disabilities, and no referral for an extraschedular ratings are required.

As well, regarding the Veteran's bilateral plantar fiasciitis, the Board finds that the symptomatology and impairment caused by the Veteran's plantar fasciitis disability throughout the initial rating period is contemplated by the rating schedule.  Though he reported pain while walking, pain on manipulation nor any of the other criteria for a higher, in this case, 10 percent rating, were not objectively found.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's bilateral plantar fasciitis disability, and no referral for an extraschedular rating is required.

Finally, the Veteran has indicated that he is fully employed.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating for PTSD in excess of 30 percent before August 4, 2007, is denied; a rating of 50 percent from August 4, 2007, and no higher, is granted.  

An initial disability rating of 10 percent for degenerative and traumatic arthritis of the right knee from January 20, 2007 to September 11, 2008 is granted; and a disability rating in excess of 10 percent for the entire initial rating period on appeal is denied.

An initial disability rating of 10 percent for degenerative and traumatic arthritis of the left knee from January 20, 2007 to September 11, 2008 is granted; and a disability rating in excess of 10 percent for the entire initial rating period on appeal is denied.

	(CONTINUED ON NEXT PAGE)


A disability rating in excess of 10 percent for right knee subluxation or instability, for the entire initial rating period on appeal, is denied.  

A disability rating in excess of 10 percent for left knee subluxation or instability, for the entire initial rating period on appeal, is denied.  

An initial compensable disability evaluation for bilateral plantar fasciitis for the entire rating period on appeal is denied.  




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


